DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 10, filed on 8-10-2020, with respect to the amended feature of claim(s) claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Detrie et al. (US-2014/0,370,247), and in view of Lamberson et al. (US-2010/0,086,825, hereinafter Lamberson)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-4, & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detrie et al. (US-2014/0,370,247, hereinafter Detrie), and in further view of Lamberson et al. (US-2010/0,086,825, hereinafter Lamberson) Regarding claim 1, 	
A sintered machinable glass-ceramic comprising phyllosilicate ceramic, and a glass component including a glass frit, the glass frit comprising before firing 
phyllosilicate ceramic
BaO + CaO at 20-70 wt.%, 
Al2O3 at 2-15 wt.%, 
B2O3 at 2-15 wt.%, and 
SiO2 at 15-45 wt.%
Detrie teaches the following:
([0020]) teaches that the preferred embodiment marking compositions generally comprise (i) particles of one or more laser absorbers. ([0041]) teaches that in 
([0029]) teaches that the glass first composition can comprise from 0 to about 15 weight percent calcium oxide and other oxides conventionally used in glass frit compositions but does not specifically teach barium or an amount thereof.. 
([0029]) teaches that the glass first composition can comprise aluminum oxide from 0 to about 15 weight percent
([0029]) teaches that the glass first composition can comprise boron oxide from 0 to about 40 weight percent
([0029]) teaches that the glass first composition can comprise silica from 0 to about 75 weight percent.

Regarding claim 1, Detrie is silent on the following limitation(s):
(b)’s limitation regarding the combined amount of BaO+ CaO 
As noted Detrie mentions that a glass frit comprises an alkaline earth metal oxide which can include CaO and other known materials, ([0029]). In addition, ([0089]) teaches that the compositions of the permanent laser marking may include colored or colorless sintered glass frit. 
2O3, B2O3 and SiO2, Lamberson give details about various levels of the compounds comprising the glass frit composition, and in this regard Lamberson teaches the following:
(Claim 1) teaches that MgO, 0-10% CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30%; and (ii) 0 wt. % to 20 wt. % filler. Wherein the amount of MgO, and filler are understood to be optional due to them encompassing 0%. Resulting in a composition that may comprise CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30. Wherein the amount of CaO, BaO, Al2O3 and SiO2 all fall within the limitation of the claim. Additionally, a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, permits for application of case law related to KSR. Consequently, citing the case law related to KSR. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser marking compositions that is applied to a substrate and comprises a glass frit and ceramic of Detrie, by utilizing an composition that included amounts of BaO and CaO in the glass frit, as taught by 
Regarding claim 2-4, 	
Wherein the glass component is included at 8-71 wt. % of the total weight of the phyllosilicate ceramic and the glass component.
Wherein the glass component is included at 40-60 wt. % of the total weight of the phyllosilicate ceramic and the glass component
Wherein the glass component is included at 45-55 wt. % of the total weight of the phyllosilicate ceramic and the glass component.
Detrie teaches the following:
(Pg. 2, Col. 2, Table 1) the glass frit comprises 5 to 45 wt. % of the composition. ([0024]) teaches that variations from these typical weight percentages are within the scope of the present limitation. 
Regarding claim 7, 	
Wherein the glass frit comprises before firing Page 2 of 14Application No.: 15/740,102 Response to Office Action of May 14, 2020 
BaO at 30-65 wt.%, 
CaO at 2-15 wt.% 
Al2O3 at 2-8 wt.%, 
B2O3
SiO2 at 15-35 wt.%
Detrie teaches the following:
([0029]) In accordance with the present subject matter, glass frits generally are composed of alkali metal oxides, alkaline earth metal oxides, silica, boron oxide and transition metal oxides. Wherein barium oxide (BaO), is an alkaline earth metal oxide. Noting, that the amount implemented is not spoken to. 
([0029]) teaches that the calcium oxide content can range from 0 to about 15 weight percent. Noting, CaO, is also alkaline earth metal oxide.
([0029]) teaches aluminum oxide can comprise 0 to about 15 weight percent
([0029]) teaches boron oxide can comprise from 0 to about 40 weight percent
([0029]) teaches silica can comprise from 0 to about 75 weight percent.
Regarding claim 7, Detrie is silent on the following limitation(s):
(a)’s amount of BaO

Regarding Claim 7, in analogous art as applied above in claim 1, Lamberson give details about various levels of the compounds comprising the glass frit composition, and in this regard Lamberson teaches the following: 
(Claim 1) teaches that MgO, 0-10% CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30%; and (ii) 0 wt. % to 20 wt. % filler. Wherein the amount of MgO, and filler are understood to be optional due to them encompassing 0%. Resulting in a composition that may comprise CaO, 0-30% BaO, 30-50% B2O3, 0-2O3, 10-30% SiO2, 10-30. Wherein the amount of CaO, BaO, Al2O3 and SiO2 all fall within the limitation of the claim. Additionally, a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, permits for application of case law related to KSR. Consequently, citing the case law related to KSR. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 8, 	
Wherein the phyllosilicate ceramic before sintering, is in the form of a powder or flakes.
Detrie teaches the following:
([0041]) teaches that in accordance with the present subject matter, the laser absorbers may comprise any of a number of compounds, amongst those listed are silicon compounds. ([0042]) goes on to specify that non-limiting examples of silicon compounds include phyllosilicate minerals. ([0043]) teaches non-limiting examples of laser absorbers particle shapes include flake or leaf shaped, oblong, 

Regarding claim 9, 	
Wherein the phyllosilicate ceramic comprises a mica group phyllosilicate mineral.
Detrie teaches the following: 
([0053]) teaches that in addition to other components, a silicate minerals is optionally added to the marking compositions to adjust the rheological properties of the marking compositions and to provide durability for the laser markings. non-limiting examples of silicate minerals that can be used in accordance with the present subject matter include phyllosilicates selected from...the mica group
Regarding claim 10,
Further comprising before firing an inorganic filler selected from the group consisting of alumina, anorthite, gahnite, mullite, bismuth oxide, boron oxide, fused silica, crystalline silica, molybdenum oxide, titania, titanates, magnesium silicate, calcium silicate, strontium silicate, barium silicate, magnesium titanate, calcium titanate, strontium titanate, barium titanate, eucryptite, cordierite, cobalt oxide, chromium oxide, tungsten oxide, zinc oxide, zinc silicate, zircon, and zirconia, alkaline earth borates, zinc borate, zirconyl phosphates, and combinations thereof.


([0029]) lists the frit, composition comprising Alumina (AI2O3), Bismuth Oxide (Bi2O3), Titanium Oxide / Titania (TiO2) and Zinc Oxide (ZnO). Noting, Chromium oxide is listed as a possible additive under the laser absorber, ([0042]).
B.) Claim(s) 11, is rejected under 35 U.S.C. 103 as being unpatentable over Detrie, in view of Lamberson and in further view of Gugger et al. (US-4,769,310, hereinafter Gugger) as evidenced by The Color of Art Pigment Database (Pigment Red, 2008, hereinafter Pigment Database)
Regarding claim 11, Detrie/Lamberson are silent on the following:
Further comprising before firing a coloring agent selected from the group consisting of from the claimed list, and combinations thereof.
It should be noted that Detrie mentions that the present subject matter marking compositions incorporate additional components depending on the intended application. Noting that non-limiting examples of typical additives include coloring agents, ([0055]). However, the types of coloring agents implemented is not addressed. 
(Col. 2 lines 24-35) teaches chrome tin pink sphene as an example of typical ceramic colorants. Noting, evidence from the Pigment Database (Row PR233) teaches various names for the chrome tin pink sphene pigment amongst those listed is Red 233.
 	Gugger further suggests that the benefit of using inorganic pigments is it provides a means for the ability to absorb light in the UV and/or visible range or in the near infrared range (Col. 1, lines 65-End). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser marking compositions which utilizes a glass frit and ceramic of Detrie/Lamberson, by utilizing inorganic pigments, as taught by Gugger. Highlighting, utilization of inorganic pigments allows for ability to absorb light in the UV and/or visible range or in the near infra-red range, as mentioned by Gugger.
C.) Claim(s) 12-16, & 19-22, are rejected under 35 U.S.C. 103 as being unpatentable over Detrie, in view of Lamberson and in further view of George Beall (US-3,689,293, hereinafter Beall)
Regarding claim 12, Detrie/Lamberson are silent on the following:
Wherein the phyllosilicate ceramic substantially maintains its plate-like structure after sintering.

(Col. 4, lines 40-46) teaches that depicted in (Fig. 2) is an electron micrograph illustrating the micro structure of the fluormica obtained through this invention utilizing B2O3 contents greater than 5% by weight. Large interlocking platelets of mica with a high aspect ratio are readily apparent. The texture resembles a house of cards.
 	Beall further suggests that the benefit of using a phyllosilicate mica ceramic that maintains its plate-like structure after sintering is it provides a means for creating a house of cards structure. Wherein, this house of cards microstructure has manifested the best properties with respect to mechanical and thermal shock resistance and has provided dielectric properties approach mg those of naturally-occurring sheet phlogopite (a phyllosilicate), (Col. 4, lines 49-54).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser marking compositions which utilize a glass frit and ceramic of Detrie/Lamberson, by utilizing a phyllosilicate mica that maintains its plate-like structure after sintering, as taught by Beall. Highlighting, utilization of a phyllosilicate mica that maintains its plate-like structure after sintering allows for the best properties with respect to mechanical and thermal shock resistance and has provided dielectric properties approach mg those of naturally-occurring sheet phlogopite.
Regarding claim 13,
A method of forming a sintered machinable glass-ceramic, the method comprising:
Providing phyllosilicate in powder or flakes form, 
providing a glass component comprising a glass frit, the glass frit comprising before firing 
BaO + CaO at 20-70 wt.%, 
Al2O3 at 2-15 wt.%, 
B2O3 at 2-15 wt.%, and 
SiO2 at 15-45 wt.%; 
mixing the phyllosilicate powder and the glass component, and 
sintering the mixture of the phyllosilicate powder and the glass component, thereby forming a sintered machinable glass-ceramic; 
wherein the phyllosilicate defines a continuous phase in the sintered machinable glass-ceramic and the glass component defines a discontinuous phase in the sintered machinable glass-ceramic; and 
wherein the phyllosilicate substantially maintains its plate-like structure after sintering.
Detrie teaches the following:
([0020]) teaches that the preferred embodiment marking compositions generally comprise (i) particles of one or more laser absorbers. ([0041]) teaches that in accordance with the present subject matter, the laser absorbers may comprise any of a number of compounds, amongst those listed are silicon compounds. 
([0029]) teaches that the glass first composition can comprise from 0 to about 15 weight percent calcium oxide. Which is slightly below the amount indicated in the limitation. 
([0029]) teaches that the glass first composition can comprise aluminum oxide from 0 to about 15 weight percent
([0029]) teaches that the glass first composition can comprise boron oxide from 0 to about 40 weight percent
([0029]) teaches that the glass first composition can comprise silica from 0 to about 75 weight percent.
([0022]) teaches that the preparation of the marking composition in liquid form can, for example, occur through low shear mechanical mixing, high shear mechanical mixing, ultrasonic mixing, and/or milling, or the like.
([0066]) teaches that a selected portion of the marking material is permanently adhered to the substrate upon laser irradiation. As used herein, the term "adhere" is used to designate any permanent means of bonding the irradiated marking material to the substrate. For example, the irradiated marking material may be adhered to the surface of the substrate using the laser, wherein the laser 
Regarding claim 13, Detrie is silent on the following limitation(s): 
(b)’s limitation regarding the optimum the amount of BaO+ CaO, (h) & (i)
Regarding Claim 13, in analogous art for the production of a glass frit, wherein the glass frit composition comprises, BaO, CaO, Al2O3, B2O3 and SiO2, Lamberson give details about various levels of the compounds comprising the glass frit composition, and in this regard Lamberson teaches the following:
(Claim 1) teaches that MgO, 0-10% CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30%; and (ii) 0 wt. % to 20 wt. % filler. Wherein the amount of MgO, and filler are understood to be optional due to them encompassing 0%. Resulting in a composition that may comprise CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30. Wherein the amount of CaO, BaO, Al2O3 and SiO2 all fall within the limitation of the claim. Additionally, a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, permits for application of case law related to KSR. Consequently, citing the case law related to KSR. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 


Regarding claim 13, Detrie/Lamberson are silent on the following limitation(s):
 (h) & (i)
Regarding Claim 13, in analogous art that, teaches a glass-ceramic article that utilizes a phyllosilicate mica with a similar composition that falls within the glass frit, Grossman teaches the following:
(Col. 4, lines 40-46) teaches that depicted in (Fig. 2) is an electron micrograph illustrating the micro structure of the fluormica obtained through this invention utilizing B2O3 contents greater than 5% by weight. Large interlocking platelets of mica with a high aspect ratio are readily apparent. These interlocking platelets which comprise the mica act as applicant’s continuous phase in the sintered machinable glass-ceramic. (Col. 4, lines 54-62) teaches As can easily be observed in the representative electron micrographs FIGS. 1 and 2, the residual glass in the fluormica glass-ceramics of this invention normally varies between about 30-45% 
(Col. 4, lines 40-46) teaches that depicted in (Fig. 2) is an electron micrograph illustrating the micro structure of the fluormica obtained through this invention utilizing B2O3 contents greater than 5% by weight. Large interlocking platelets of mica with a high aspect ratio are readily apparent. The texture resembles a house of cards.
 	Beall further suggests that the benefit of using a phyllosilicate mica ceramic that maintains its plate-like structure after sintering is it provides a means for creating a house of cards structure. Wherein, this house of cards microstructure has manifested the best properties with respect to mechanical and thermal shock resistance and has provided dielectric properties approach mg those of naturally-occurring sheet phlogopite (a phyllosilicate), (Col. 4, lines 49-54).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser marking compositions which utilize a glass frit and ceramic of Detrie/Lamberson, by utilizing a phyllosilicate mica that maintains its plate-like structure after sintering, as taught by Beall. Highlighting, utilization of a phyllosilicate mica that maintains its plate-like structure after sintering allows for the best properties with respect to mechanical and thermal shock resistance 

Regarding claim 14-16,
Wherein the glass component is included at 8-71 wt.% of the total weight of the phyllosilicate powder and the glass component.
Wherein the glass component is included at 40-60 wt.% of the total weight of the phyllosilicate powder and the glass component.
Wherein the glassPage 4 of 14Application No.: 15/740,102Response to Office Action of May 14, 2020 component is included at 45-55 wt.% of the total weight of the phyllosilicate powder and the glass component.
Detrie teaches the following:
(Pg. 2, Col. 2, Table 1) the glass frit comprises 5 to 45 wt. % of the composition. ([0024]) teaches that variations from these typical weight percentages are within the scope of the present limitation.
Regarding claim 19,
Wherein the glass frit comprises before firing 
BaO at 30-65 wt.%, 
CaO at 2-15 wt.% 
Al2O3 at 2-8 wt.%, 
B2O3 at 4-12 wt.%, and 
SiO2 at 15-35 wt.%

([0029]) In accordance with the present subject matter, glass frits generally are composed of alkali metal oxides, alkaline earth metal oxides, silica, boron oxide and transition metal oxides. Wherein barium oxide (BaO), is an alkaline earth metal oxide. Noting, that the amount implemented is not spoken to. 
([0029]) teaches that the calcium oxide content can range from 0 to about 15 weight percent. Noting, CaO, is also alkaline earth metal oxide.
([0029]) teaches aluminum oxide can comprise 0 to about 15 weight percent
([0029]) teaches boron oxide can comprise from 0 to about 40 weight percent
([0029]) teaches silica can comprise from 0 to about 75 weight percent.
Regarding claim 19, Detrie is silent on the following limitation(s):
(a)’s optimum the amount of BaO
Regarding Claim 19, in analogous art as applied above in claim 13, Lamberson give details about various levels of the compounds comprising the glass frit composition, and in this regard Lamberson teaches the following: 
(Claim 1) teaches that MgO, 0-10% CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30%; and (ii) 0 wt. % to 20 wt. % filler. Wherein the amount of MgO, and filler are understood to be optional due to them encompassing 0%. Resulting in a composition that may comprise CaO, 0-30% BaO, 30-50% B2O3, 0-40% Al2O3, 10-30% SiO2, 10-30. Wherein the amount of CaO, BaO, Al2O3 and SiO2 KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 20,
Wherein the phyllosilicate comprises a mica group phyllosilicate mineral
Detrie teaches the following: 
([0053]) teaches that in addition to other components, a silicate minerals is optionally added to the marking compositions to adjust the rheological properties of the marking compositions and to provide durability for the laser markings. non-limiting examples of silicate minerals that can be used in accordance with the present subject matter include phyllosilicates selected from...the mica group

Regarding claim 21,
Wherein mixing includes adding a binder to the mixture of the phyllosilicate powder and the glass component.
Detrie teaches the following:
(Pg. 2, Col. 2, Table 1) the binder comprises 0.25% to 45 wt. % of the composition. ([0024]) teaches that variations from these typical weight percentages are within the scope of the present subject matter and that depending on the article being produced, the marking composition may comprise a considerable amount of binder, for example, 50% by weight.
Regarding claim 22,
Further comprising pressing the mixture into a desired shape before firing
Detrie teaches the following: 
a.) ([0093]) teaches that the marking composition can be digitally printed, silk screened, or otherwise applied to a substrate in a pattern, where the marking composition produces shapes on the substrate in the form of letters, pictures, symbols, or the like prior to lasing
                                                                         Conclusion
Nilo Tozzi (The Chemistry, Physics and Manufacturing of Glaze Frits, 2010) – teaches the production of a glass frit, wherein the transparent glass frit composition comprises, BaO, CaO, Al2O3, B2O3 and SiO2. Wherein Tozzi give details about optimizing several of the compounds comprising the glass frit 
George Grossman (US-3,905,824) (Col. 3, lines, lines 8-12) teaches that a desirable feature of the fluor-amphibole crystals are their fibrous or needle-like habit. The growth of such crystals in situ in the glass can produce a fiber containing glass matrix wherein the fibers are undamaged and thus extremely strong. (Col. 4, lines 48-54) teaches a description for (Fig. 2) wherein is a schematic representation of a section of a fluorophlogopite mica glass-ceramic article, noting that the figures are not representative of a possible mica crystal maximum volume composition of 90%. (Col. 4, lines 5-10) teaches that, the operability of this method depends upon the phenomenon of epitaxial fluorophlogopite mica growth on crystal nuclei in these systems, and also upon the fact that at least some of the nucleating phases which occur during the nucleation process are anisometric. e.g., of rod or platelet configuration. Thus, these nuclei may be aligned by forces acting within the material during deformation of the nucleated glass, and this alignment will be retained by the final fluorophlogopite phase. Noting, (Col. 4, lines 48-54) teaches that depicted in (Fig. 2) is a schematic representation of a section of a fluorophlogopite mica glass-ceramic article wherein the fluorophlogopite platelets 1 exhibit orientations characterized by preferential alignment of mica layers. Highlighting, the platelet structure of the produced crystals after sintering.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741